DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2, 7, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frommert et al. (US 20200334839, hereinafter Frommert) in view of Bisson et al. (US 2017/0178388, hereinafter Bisson).
 	Regarding claim 1, Frommert discloses a computer-implemented method of determining a localization of a digitally-modeled object with respect to a digitally-modeled space (abstract, ¶0005, claim 1 and dependents), comprising:
S1.1 – S1.3, For example, each pixel or voxel of the model image described below has a given representational property – ¶0012. For example, the improvable element touches at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, but the improvable element does not comprise pixels or voxels which are not comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels – ¶00125);
partitioning an voxel representation of the digitally-modeled object into a first set of heart object voxels and a second set of border object and partitioning a voxel representation of the digitally-modeled space into a third set of heart space voxels and a fourth set of border space ( For example, the improvable element touches at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, but the improvable element does not comprise pixels or voxels which are not comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels – ¶0015. Here, the improvable element (and/or fixed element as described in ¶0016-0017) is/are understood as digitally-modeled voxel, and is understood partitioned in inside voxel and at least a border. Likewise, the region is also understood as defined by a contour, which defines the border and inside border/contour voxels of the region. Also see ¶0016-0017);
assessing whether: the second set of border object intersects the third set of heart space voxels, the second set of border object intersects the fourth set of border space, and the second set of border object extends outside the digitally-modeled space (For example, the improvable element does not touch or intersect at least a part of an outer contour of the region. For example, the outer contour of the region is the outline of the region described above. For example, the improvable element touches at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, but the improvable element does not comprise pixels or voxels which are not comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels. For example, the improvable element intersects at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, and the improvable element also comprises at least some of the outside border pixels or voxels, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels. For example, the fixed element (e.g. at least one fixed element or all fixed elements) lies (for example at least partially or completely) outside the region. For example, the fixed element touches at least a part of an outer contour of the region. For example, the outer contour of the region is the outline of the region described above. For example, the fixed element touches at least a part of the outer contour which the improvable element does not touch or intersect. For example, the fixed element touches at least a part of the outer contour of the region if the fixed element comprises one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region, but the fixed element does not comprise pixels or voxels which are comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels); and
based on results of said assessing, determining localization of the digitally-modeled object with respect to the digitally-modeled space (localization of the improvable element or fixed element, whether it is inside, adjacent or outside of a region contour is determined; ¶0015-0017).
Although very likely implicit that the border of the improvable element, fixed element or region is voxelized, like the inside and outside border voxels, an explicit mention is not found within Frommert that an object and/or a space border can be voxelized besides the heart or inner voxels.
However, Bisson discloses that an object can be divided into heart and border voxels 335 and 325. The space 306 can also be voxelized into border voxel 330, and inner space voxels that lie between the space-border voxel 330 and object-border voxel 325 (see figs. 3b-f, ¶0048).

Regarding claim 2, Frommert in view of Bisson discloses the method of claim 1, wherein the assessing further comprises assessing whether: the first set of heart object voxels intersects the third set of heart space voxels, the first set of heart object voxels intersects the fourth set of border space voxels, and the first set of heart object voxels extends outside the digitally-modeled space (Frommert: ¶0015-0017. Also see claim 1 rejection above).
Regarding claim 7, Frommert in view of Bisson discloses the method of claim 1, except, wherein the retrieving or creating includes creating the voxel representation of at least one of the digitally-modeled object and digitally-modeled space from a different representation thereof.
However, Bisson discloses that voxelization is done on a mesh representation associated with a model (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Frommert in view of Bisson with the other teaching of Bisson of starting from a mesh representation of a model and/or a space and then voxelizing the model and/or space, to obtain, wherein the retrieving or 
Regarding claim 15, Frommert in view of Bisson  discloses a non-transitory computer-readable data storage medium having stored thereon computer-executable instructions to cause a computer system to carry out a method (Frommert: ¶0071-¶0072).
Regarding rest of the claim 15, although wording is different, the material is considered significantly similar to the method claim 1 discussed above.
Regarding claim 17, Frommert discloses a computer system (medical system, ¶0001, ¶0010, claim 15 and dependents) comprising:
a processor coupled to a non-transitory memory (¶0070) and a graphical user interface (user interface, ¶0059, ¶0093), the non-transitory memory storing computer-executable instructions for determining a localization of a digitally-modeled object with respect to a digitally-modeled space that when executed by the processor cause the processor (¶0070-0071, abstract, ¶0015-0017) to be configured to perform a method.
Regarding rest of the claim 17, although wording is different, the material is considered significantly similar to the method claim 1 discussed above.


Claim 8-9, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frommert in view of Bisson and further in view of Salemann (US 2011/0202492).
Regarding claim 8, Frommert discloses a computer-implemented method (abstract, ¶0005, claim 1 and dependents), comprising: 
a first phase, including: retrieving or creating voxel representations of a plurality of digitally-modeled objects and of one or more digitally-modeled spaces space (S1.1 – S1.3, For example, each pixel or voxel of the model image described below has a given representational property – ¶0012. For example, the improvable element touches at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, but the improvable element does not comprise pixels or voxels which are not comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels – ¶00125); 
partitioning a voxel representation of each digitally-modeled object into a first set of heart object voxels and a second set of border object, and partitioning a voxel representation of each of said digitally-modeled spaces into a third set of heart space voxels and a fourth set of border space (For example, the improvable element touches at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, but the improvable element does not comprise pixels or voxels which are not comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels – ¶0015. Here, the improvable element (and/or fixed element as described in ¶0016-0017) is/are understood as digitally-modeled voxel, and is understood partitioned in inside voxel and at least a border. Likewise, the region is also understood as defined by a contour, which defines the border and inside border/contour voxels of the region. Also see ¶0016-0017); 
a second phase, including: an indication of said one or more digitally-modeled spaces and an indication of a required relationship between the one or more digitally-modeled spaces and objects (For example, the improvable element does not touch or intersect at least a part of an outer contour of the region. For example, the outer contour of the region is the outline of the region described above. For example, the improvable element touches at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, but the improvable element does not comprise pixels or voxels which are not comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels. For example, the improvable element intersects at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, and the improvable element also comprises at least some of the outside border pixels or voxels, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels. For example, the fixed element (e.g. at least one fixed element or all fixed elements) lies (for example at least partially or completely) outside the region. For example, the fixed element touches at least a part of an outer contour of the region. For example, the outer contour of the region is the outline of the region described above. For example, the fixed element touches at least a part of the outer contour which the improvable element does not touch or intersect. For example, the fixed element touches at least a part of the outer contour of the region if the fixed element comprises one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region, but the fixed element does not comprise pixels or voxels which are comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels, ¶0015-0017); 
for each of said digitally-modeled objects assessing whether: 
a second subset of border object intersects the third set of heart space voxels, and the second subset of border object intersects the fourth set of border space (For example, the improvable element does not touch or intersect at least a part of an outer contour of the region. For example, the outer contour of the region is the outline of the region described above. For example, the improvable element touches at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, but the improvable element does not comprise pixels or voxels which are not comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels. For example, the improvable element intersects at least a part of the outer contour of the region if the improvable element comprises one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region, and the improvable element also comprises at least some of the outside border pixels or voxels, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels. For example, the fixed element (e.g. at least one fixed element or all fixed elements) lies (for example at least partially or completely) outside the region. For example, the fixed element touches at least a part of an outer contour of the region. For example, the outer contour of the region is the outline of the region described above. For example, the fixed element touches at least a part of the outer contour which the improvable element does not touch or intersect. For example, the fixed element touches at least a part of the outer contour of the region if the fixed element comprises one or more pixels or voxels, referred to as outside border pixels or voxels, which are not comprised in the region and lie directly adjacent to one or more pixels or voxels, referred to as inside border pixels or voxels, which are comprised in the region, but the fixed element does not comprise pixels or voxels which are comprised in the region, wherein the at least a part of the outer contour of the region is defined by (e.g. is equal to) a border separating the inside border pixels or voxels from the outside border pixels or voxels, ¶0015-0017); 
for each of said digitally-modeled objects, determining, based on results of said assessing, if the respective digitally-modeled object matches a required spatial relationship with the one or more digitally-modeled spaces (the spatial relationship between the digitally-modeled object and digitally-modeled spaces, is understood as whether the object is located within, across or outside of the voxelized region as disclosed in, ¶0015-0017).
Although very likely implicit that the border of the improvable element, fixed element or region is voxelized, like the inside and outside border voxels, an explicit mention is not found within Frommert that an object and/or a space border can be voxelized besides the heart or inner voxels.
However, Bisson discloses that an object can be divided into heart and border voxels 335 and 325. The space 306 can also be voxelized into border voxel 330, and inner space voxels that lie between the space-border voxel 330 and object-border voxel 325 (see figs. 3b-f, ¶0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Frommert, with the teaching of Bisson of partitioning an object or space into heart and border voxels, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would increase the efficiency of the overall process.

However, Salesmann discloses querying a volumetric voxelized database (abstract), wherein the query can be formulated using SQL queries to retrieve various answers to the queries (¶0084, 0096, claims 4, 10). One example as shown in fig. 5 states that, for given features, the database can be queried for whether space 534/532 contain feature element 540 and/or feature 542 (fig. 5, ¶0093).
Therefore, it would have been obvious to a person with ordinary skill in art before the effective filing date of the invention to modify the invention of Frommert in view of Bisson, to further include the teaching of Salemann of querying a voxelized volumetric database so that the determined spatial relationship between fixed/improvable element and the region as done by Frommert can be queried by a user using query engine of Salemann, to obtain, method comprises performing a volumetric query by, receiving a request from a user, the request including retrieving the digitally-modeled objects matching the required spatial relationship with the one or more digitally-modeled spaces, because, combining prior art elements according to known technique to a known device ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the overall versatility of the system. 
Regarding claim 9, Frommert in view of Bisson and further in view of Salemann discloses the method of claim 8, wherein the retrieving further comprises: assessing whether: a first subset of heart object voxels intersects the third set of heart space voxels, the first subset of Frommert: ¶0015-0017. Also see claim 1 rejection above).
Regarding claim 14, Frommert in view of Bisson and further in view of Salemann discloses the method of claim 8, except,  wherein the retrieving or creating the voxel representations further comprises creating the voxel representation of at least one of the digitally-modeled object and digitally-modeled space from a different representation thereof.
However, Bisson discloses that voxelization is done on a mesh representation associated with a model (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Frommert in view of Bisson and further in view of Salemann with the other teaching of Bisson of starting from a mesh representation of a model and/or a space and then voxelizing the model and/or space, to obtain, wherein the retrieving or creating includes creating the voxel representation of at least one of the digitally-modeled object and digitally-modeled space from a different representation thereof, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding claim 16, Frommert in view of Bisson  and further in view of Salemann discloses a non-transitory computer-readable data-storage medium having stored thereon Frommert: ¶0071-¶0072).
Regarding rest of the claim 16, although wording is different, the material is considered significantly similar to the method claim 1 discussed above. 

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Frommert in view of Bisson and further in view of De Pena et al. (2019/0205483, hereinafter De Pena).
Regarding claim 6, Fromment in view of Bisson discloses the method of claim 1, except, wherein said voxel representations are n-tree, including octree, voxel representations.
However, De Pena discloses that a voxel may be represented in a 3-level octree format (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Fromment in view of Bisson to include the teaching of De Pena of representing voxel in a 3-level octree data format, to obtain, wherein said voxel representations are n-tree, including octree, voxel representations, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, representing voxels in 3-level Octree format would improve the data compaction efficiency.


Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Frommert in view of Bisson and further in view of De Pena et al. (2019/0205483, hereinafter De Pena).
Regarding claim 13, Frommert in view of Bisson and further in view of Salemann discloses the method of claim 8, except, wherein said voxel representations are n-tree, including octree, voxel representations. 
However, De Pena discloses that a voxel may be represented in a 3-level octree format (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Fromment in view of Bisson and further in view of Salemann to include the teaching of De Pena of representing voxel in a 3-level octree data format, to obtain, wherein said voxel representations are n-tree, including octree, voxel representations, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, representing voxels in 3-level Octree format would improve the data compaction efficiency.

Allowable Subject Matter
Claims 3-5, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Regarding claim 3, none of the prior arts of record, either alone or in a reasonable combination found disclosing, 
wherein the determining further comprises: evaluating a first three-valued logic function of results of said assessing, representing whether the digitally-modeled object is fully inside the digitally-modeled space; evaluating a second three-valued logic function of the results of said assessing, representing whether the digitally-modeled object is situated across a border of the digitally-modeled space, and evaluating a third three-valued logic function of the results of said assessing, representing whether the digitally-modeled object is fully outside the digitally-modeled space, and wherein each of said three-valued logic functions take a `true` value, a `false` value, or an `indeterminate` value.

 	Regarding claim 10, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein the determining if the respective digitally-modeled object matches a required spatial relationship further comprises, for each of said digitally-modeled objects: evaluating a first three-valued logic function of the results of said assessing, representing whether the respective digitally-modeled object is at least partially inside the one or more digitally-modeled spaces, evaluating a second three-valued logic function of the results of said assessing, representing whether the respective digitally-modeled object is at least partially situated across the border of the one or more digitally-modeled spaces, and evaluating a third three-valued logic 
Claims 4-5 and 11-12 are objected for being dependent on claims 3 and 10 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/NURUN N FLORA/Primary Examiner, Art Unit 2619